Exhibit 10.1

 

EXECUTION VERSION

 

INCREMENTAL AMENDMENT No. 4, dated as of February 25, 2019 (this “Amendment”) to
the Amended and Restated Credit Agreement dated as of July 17, 2015, among
SUMMIT MATERIALS, LLC, a Delaware limited liability company (the “Borrower”),
the Guarantors party thereto, the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”),
Collateral Agent, L/C Issuer and Swing Line Lender and the other parties thereto
(as amended on January 19, 2017, November 21, 2017 and May 22, 2018 and as
further amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower has notified the Administrative Agent that it intends to
(i) obtain Incremental Revolving Credit Commitments pursuant to Section 2.14 of
the Credit Agreement in an aggregate principal amount of $345,000,000 (such
Incremental Revolving Credit Commitments, the “New Revolving Commitments”),
which New Revolving Commitments will be available on the Amendment No. 4
Effective Date (as defined below) and (ii) substantially concurrently with the
incurrence described in clause (i), repay in full the principal amount of any
Revolving Credit Loans (including any outstanding Swing Line Loans, the
“Existing Revolving Loans”), and terminate all Revolving Credit Commitments (the
“Existing Revolving Commitments”), in each case outstanding under the Credit
Agreement immediately prior to the Amendment No. 4 Effective Date and pay all
accrued interest and fees thereon (the “Refinancing”);

 

WHEREAS, subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a “New Revolving Lender” has agreed
to provide a New Revolving Commitment in the amount set forth opposite its name
on Schedule 1.01A hereto;

 

WHEREAS, Section 2.14(f) and Section 10.01 of the Credit Agreement permit the
Borrower and the Administrative Agent to enter into any Incremental Amendment in
accordance with Section 2.14 of the Credit Agreement without the consent of any
party to the Credit Agreement other than the parties hereto;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           New Revolving Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, on the Amendment No. 4 Effective Date, each Person party hereto
that executes a signature page hereto as a “New Revolving Lender” and has a New
Revolving Commitment set forth opposite its name on Schedule 1.01A hereto (each,
a “New Revolving Lender”) agrees, severally and not jointly, that it shall have
a New Revolving Commitment in the amount set forth opposite its name on Schedule
1.01A hereto.

 

--------------------------------------------------------------------------------



 

(b)                                 The Borrower shall consummate the
Refinancing on the Amendment No. 4 Effective Date substantially concurrently
with the establishment of the New Revolving Commitments.  On the Amendment No. 4
Effective Date, any Letters of Credit issued and outstanding under the Credit
Agreement immediately prior to the Amendment No. 4 Effective Date shall be
deemed issued under the New Revolving Commitments.

 

(c)                                  Effective as of the Amendment No. 4
Effective Date, (i) the New Revolving Commitments shall constitute “Incremental
Revolving Credit Commitments” and “Revolving Credit Commitments” for all
purposes of the Loan Documents and (ii) each Person providing a New Revolving
Commitment shall become a “Revolving Credit Lender” and a “Lender” and shall
have all the rights and obligations of a Lender holding a Revolving Credit
Commitment.

 

(d)                                 The Administrative Agent and each of the New
Revolving Lenders party hereto acknowledge and agree that this Amendment shall
be deemed to constitute an Incremental Loan Request pursuant to
Section 2.14(c) of the Credit Agreement.

 

Section 2.                                           Amendments.

 

Effective as of the Amendment No. 4 Effective Date (as defined below) and in
accordance with Sections 2.14(f) and 10.01 of the Credit Agreement, the Credit
Agreement is hereby amended as follows:

 

(a)                                 The following new definitions are hereby
added to Section 1.01 of the Credit Agreement in alphabetical order:

 

““Amendment No. 4” means Incremental Amendment No. 4 to this Agreement dated as
of February 25, 2019.”

 

““Amendment No. 4 Effective Date” has the meaning set forth in Amendment No. 4.”

 

(b)                                 Clause (c) of the definition of “Applicable
Rate” appearing in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(c)  with respect to Revolving Credit Loans and Letter of Credit Fees, (x) from
the Amendment No. 4 Effective Date until the first date a Compliance Certificate
is delivered following the Amendment No. 4 Effective Date pursuant to
Section 6.02(a), a percentage per annum equal to (A) for Eurocurrency Rate Loans
and Letter of Credit Fees, 2.75% and (B) for Base Rate Loans, 1.75% and
(y) thereafter, the following percentages per annum, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------



 

Applicable Rate

 

Pricing Level

 

Consolidated First Lien
Net Leverage Ratio

 

Eurocurrency Rate for
Revolving Credit Loans
and Letter of Credit Fees

 

Base Rate for Revolving
Credit Loans

 

1

 

> 2.25:1.00

 

3.00

%

2.00

%

2

 

< 2.25:1.00

 

2.75

%

1.75

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (e.g.,
Pricing Level 1 in the case of the Applicable Rate for Revolving Credit Loans)
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).”

 

(c)                                  Clause (ii) of the definition of “Maturity
Date” appearing in Section 1.01 of the Credit Agreement is hereby amended by
amending and restating it in its entirety as follows:

 

“(ii) with respect to the Revolving Credit Commitments, February 25, 2024;
provided that if more than $100,000,000 in aggregate principal amount of the
Borrower’s Senior Notes due 2023 are outstanding as of April 16, 2023, then the
Maturity Date with respect to the Revolving Credit Commitments shall be
April 16, 2023,”

 

(d)                                 The definition of “Revolving Credit
Commitment” appearing in Section 1.01 of the Credit Agreement is hereby amended
by deleting the last sentence thereof in its entirety and adding the following
to the end of such definition:

 

“The aggregate Revolving Credit Commitments of all Revolving Credit Lenders
shall be $345,000,000 on the Amendment No. 4 Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.”

 

(e)                                  Schedule 1.01A to the Credit Agreement
shall be amended and restated as provided in Schedule 1.01A to this Amendment.

 

3

--------------------------------------------------------------------------------



 

(f)                                   Schedule 6.11 to the Credit Agreement
shall be amended and restated as provided in Schedule 6.11 to this Amendment.

 

Section 3.                                           Breakage. By consenting to
this Amendment, each New Revolving Lender party hereto agrees not to make any
claims to the Borrower pursuant to Section 3.05 of the Credit Agreement with
respect to any loss or expense that such New Revolving Lender may sustain or
incur as a consequence of any repayment and/or conversion of its Existing
Revolving Loans immediately following the Amendment No. 4 Effective Date.

 

Section 4.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Amendment No. 4 Effective Date (i) no Default or Event of Default exists and
is continuing, (ii) to the best of its knowledge, the information included in
any Beneficial Ownership Certification delivered to the Administrative Agent
and/or any New Revolving Lender is true and correct in all material respects on
and as of the date hereof and (iii) all representations and warranties of the
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof, as
though made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that representations and warranties that are qualified by materiality
are true and correct (after giving effect to any qualification thereof) in all
respects on and as of the date hereof or as of the specifically referenced
earlier date, as the case may be).

 

Section 5.                                           Effectiveness.  The
obligation of each New Revolving Lender to provide New Revolving Commitments and
the effectiveness of the amendments set forth in Section 2 of this Amendment are
subject to the following conditions precedent:

 

(a)                                 Consents.  The Administrative Agent shall
have received executed signature pages hereto from (i) the Borrower, (ii) each
Guarantor, (iii) the Administrative Agent, (iv) the Collateral Agent, (v) each
Swing Line Lender, (vi) each L/C Issuer and (vii) each New Revolving Lender.

 

(b)                                 Fees.  The Administrative Agent and the Lead
Arrangers (as defined below) shall have received all fees required to be paid,
as separately agreed in writing between the Borrower and any Lead Arranger, and
all expenses required to be paid or reimbursed under Section 10.04(a) of the
Credit Agreement or as otherwise agreed in writing between the Borrower and any
Lead Arranger for which invoices have been presented a reasonable period of time
prior to the Amendment No. 4 Effective Date;

 

(c)                                  Legal Opinions.  The Administrative Agent
shall have received a favorable legal opinion of (i) Simpson Thacher & Bartlett
LLP, counsel to the Loan Parties and (ii) special counsel to the Loan Parties in
each of Kansas, Kentucky, Missouri and Texas, in each case, covering such
matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent;

 

4

--------------------------------------------------------------------------------



 

(d)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 4 Effective Date certifying that (i) all representations
and warranties contained in Article 5 of the Credit Agreement shall be true and
correct in all material respects on and as of the Amendment No. 4 Effective Date
(although any representations and warranties which expressly relate to a given
date or period shall be required to be true and correct in all material respects
as of the respective date or for the respective period, as the case may be),
before and after giving effect to this Amendment, as though made on and as of
such date and (ii) no Default or Event of Default shall have occurred and be
continuing;

 

(e)                                  Closing Certificates.  The Administrative
Agent shall have received (i) a copy of the certificate or articles of
incorporation or organization, including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization, and a certificate as to the good standing
(where relevant) of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority (or a certification from each Loan Party
(other than the Borrower) that there have been no changes to the certificate or
articles of incorporation or organization, including all amendments thereto,
that were delivered to the Administrative Agent on or after Amendment No. 2
Effective Date) and (ii) a certificate of a Responsible Officer of each Loan
Party dated the Amendment No. 4 Effective Date and certifying (x) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 4 Effective Date (or a certification from each Loan Party (other than the
Borrower) that there have been no changes to the by-laws or operating (or
limited liability company) agreement, including all amendments thereto, that
were delivered to the Administrative Agent on or after the Amendment No. 2
Effective Date), (y) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (z) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a Responsible Officer executing the
certificate pursuant to clause (ii) above;

 

(f)                                   Real Estate Matters.  The Administrative
Agent shall have received a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
improved Mortgaged Property (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the applicable Loan
Party relating thereto) and, with respect to any Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located in a special
flood hazard area, evidence of flood insurance as and to the extent required
under Section 6.07(c) of the Credit Agreement;

 

(g)                                  Notice of Prepayment and Termination.  The
Borrower shall have delivered a notice of prepayment and termination in respect
of the Existing Revolving Commitments in accordance with the Credit Agreement
and shall have paid in full, or substantially concurrently

 

5

--------------------------------------------------------------------------------



 

with the satisfaction of the other conditions precedent set forth in this
Section 5, shall pay in full the principal amount of any outstanding Revolving
Credit Loans (including any Swing Ling Loans) together with all accrued interest
and fees thereon;

 

(h)                                 Upfront Fee.  The Administrative Agent shall
have received, for the account of each New Revolving Lender on the Amendment
No. 4 Effective Date, an upfront fee in an amount equal to 0.20% of the
aggregate principal amount of New Revolving Commitments provided by such New
Revolving Lender on the Amendment No. 4 Effective Date.  Such fee will be in all
respects fully earned, due and payable on the Amendment No. 4 Effective Date and
non-refundable and non-creditable thereafter; and

 

(i)                                     KYC Information.

 

(i)                                     Upon the reasonable written request of
any New Revolving Lender made at least ten days prior to the Amendment No. 4
Effective Date, the Borrower shall have delivered to such New Revolving Lender
the documentation and other information so requested in respect of any Loan
Party in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act, in
each case at least three days prior to the Amendment No. 4 Effective.

 

(ii)                                  At least three days prior to the Amendment
No. 4 Effective Date, if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, the Borrower shall deliver a
Beneficial Ownership Certification in relation to the Borrower to any New
Revolving Lender that requests such certification at least 10 days prior to the
Amendment No. 4 Effective Date.

 

The amendments contemplated hereby shall apply only from and after the date of
effectiveness of this Amendment.

 

Section 6.                                           Post-Closing Covenant.  The
Loan Parties shall, within 60 days after the Amendment No. 4 Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
deliver to the Administrative Agent, each in form and substance reasonably
acceptable to the Administrative Agent:

 

EITHER

 

(1)         written confirmation (which confirmation may be provided in the form
of an electronic mail acknowledgment) from local counsel in the jurisdiction in
which the Mortgaged Property is located substantially to the effect that:
(x) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Amendment, for
the benefit of the Secured Parties; and (y) no other documents, instruments,
filings,

 

6

--------------------------------------------------------------------------------



 

recordings, re-recordings, re-filings or other actions, including, without
limitation, the payment of any mortgage recording taxes or similar taxes, are
necessary or appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Credit
Agreement, as amended pursuant to this Amendment, for the benefit of the Secured
Parties;

 

OR

 

(2)         (w) amendments to the Mortgages (“Mortgage Amendments”), (x) date
down endorsements to the existing title insurance policies relating to the
property subject to such Mortgage Amendment (to the extent available in the
applicable jurisdiction), (y) any documents required in connection with the
recording of such Mortgage Amendments and (z) opinions of local counsel with
respect thereto.

 

Section 7.                                           Counterparts. This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 8.                                           Applicable Law.

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR
THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
IN NEW YORK CITY, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO WAIVES
PERSONAL

 

7

--------------------------------------------------------------------------------



 

SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 9.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 10.                                    Effect of Amendment.  Except as
expressly set forth herein, (i) this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or the Collateral Agent,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect. 
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Collateral
Documents.  This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document.  This Amendment is an Incremental
Amendment in accordance with Section 2.14 of the Credit Agreement, shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the date of effectiveness, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment.  Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

 

Section 11.                                    WAIVER OF RIGHT TO TRIAL BY JURY.

 

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION HEREOF.

 

8

--------------------------------------------------------------------------------



 

Section 12.                                    Lead Arrangers and Lead
Bookrunners.  Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Amendment), Barclays
Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Goldman
Sachs Bank USA, Royal Bank of Canada and Capital One, National Association
(collectively, the “Lead Arrangers”) are the lead arrangers and bookrunners for
this Amendment and shall be entitled to all rights, privileges and immunities
applicable to the “Lead Arrangers” under the Loan Documents in connection
herewith.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SUMMIT MATERIALS, LLC

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

KILGORE PARTNERS, L.P.

 

 

 

By: SUMMIT MATERIALS, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

 

Name:

Anne Lee Benedict

 

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

ALLEYTON RESOURCE COMPANY, LLC

 

ALLEYTON SERVICES COMPANY, LLC

 

AMERICAN MATERIALS COMPANY, LLC

 

AUSTIN MATERIALS, LLC

 

B & B RESOURCES, INC.

 

BOURBON LIMESTONE COMPANY

 

BOXLEY MATERIALS COMPANY

 

BUCKINGHAM SLATE COMPANY, LLC

 

BUCKINGHAM SLATE #1, LLC

 

BUCKINGHAM SLATE #2, LLC

 

BUILDEX, LLC

 

COLORADO COUNTY SAND & GRAVEL CO., L.L.C.

 

COLUMBIA AGGREGATES, LLC

 

CON-AGG COMPANIES, LLC

 

CONCRETE SUPPLY OF TOPEKA, INC.

 

CONTINENTAL CEMENT COMPANY, L.L.C.

 

CORNEJO & SONS, L.L.C.

 

ELAM CONSTRUCTION, INC.

 

GEORGIA STONE PRODUCTS, LLC

 

GLASSCOCK COMPANY, INC.

 

GLASSCOCK LOGISTICS COMPANY LLC

 

GREEN AMERICA RECYCLING, LLC

 

H. C. RUSTIN CORPORATION

 

HAMM, INC.

 

HINKLE CONTRACTING COMPANY, LLC

 

INDUSTRIAL ASPHALT, LLC

 

KILGORE COMPANIES, LLC

 

LAREDO PAVING, INC.

 

LEGRAND JOHNSON CONSTRUCTION CO.

 

LEWIS & LEWIS, INC.

 

MID-MISSOURI LIMESTONE, LLC

 

METRO READY MIX, L.L.C.

 

N. R. HAMM CONTRACTOR, LLC

 

N. R. HAMM QUARRY, LLC

 

NORTHWEST AGGREGATES, INC.

 

NORTHWEST READY MIX, INC.

 

OHIO VALLEY ASPHALT, LLC

 

PEAK MATERIALS, LLC

 

PELICAN ASPHALT COMPANY LLC

 

PENNY’S CONCRETE AND READY MIX, L.L.C.

 

PRICE CONSTRUCTION, LTD.

 

R.D. JOHNSON EXCAVATING COMPANY, LLC

 

RAZORBACK CONCRETE COMPANY

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

READY MIX CONCRETE OF SOMERSET, LLC

 

RK HALL, LLC

 

SCS MATERIALS, LLC

 

SIERRA READY MIX LIMITED LIABILITY COMPANY

 

SUMMIT FINANCE GROUP, LLC

 

SUMMIT MATERIALS CORPORATIONS I, INC.

 

TROY VINES, INCORPORATED

 

WALKER SAND & GRAVEL LTD. CO.

 

XIT SAND AND GRAVEL, LLC

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name: Mollie S. Canup

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Kyle Hartman

 

 

Name: Kyle Hartman

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Kyle Hartman

 

 

Name: Kyle Hartman

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Justin S. Tichauer

 

 

Name: Justin S. Tichauer

 

 

Title: Managing Director & Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE NATIONAL ASSOCIATION,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Benjamin Lucas

 

 

Name: Benjamin Lucas

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Yumi Okabe

 

 

Name: Yumi Okabe

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Strobel

 

 

Name: Michael Strobel

 

 

Title: Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a New Revolving Lender

 

 

 

 

 

By:

/s/ Raja Khanna

 

 

Name: Raja Khanna

 

 

Title: Authorized Signatory

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------